DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 17 are subject under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Benni (registration number 42313) on 09/24/2021.
The application has been amended as follows: 

(Currently amended) A method for sending a Sounding Reference Signal (SRS), comprising: 
receiving, by a user equipment (UE) of Release(Rel)-13 or after Rel-13, RRC signaling sent by the base station, wherein the RRC signaling is used for indicating a number of symbols of an additional uplink pilot time slot (UpPTS) configured in a special subframe as 2 or 4, and after the additional UpPTS is configured in the special subframe, a number of symbols of a downlink pilot slot (DwPTS) in the 
 sending, by the UE of Rel-13 or after Rel-13, the SRS on the symbols of the additional UpPTS to the base station according to a predefined criterion, 
wherein the predefined criterion comprises a corresponding relationship among a subframe index, an UpPTS index and a sending subframe index of the SRS; wherein the corresponding relationship among the subframe index, the UpPTS index and the sending subframe index of the SRS satisfies 
in response to a time-domain length of an additional UpPTS being two symbols, the corresponding relationship among the subframe index, the UpPTS index and the sending subframe index of the SRS comprises at least one of the following: 
in response to the subframe index being 1 and the time-domain symbol being a first time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 2;
 in response to the subframe index being 1 and the time-domain symbol being a second time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 3;
 in response to the subframe index being 6 and the time-domain symbol being the first time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 7; or 
in response to the subframe index being 6 and the time-domain symbol being the second time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 8.

a processor; and 
a memory storing instructions executable by the processor; 
wherein the processor is arranged to perform the following: 
receiving, by a user equipment (UE) of Release(Rel)-13 or after Rel-13, RRC signaling sent by the base station, wherein the RRC signaling is used for indicating a number of symbols of an additional uplink pilot time slot (UpPTS) configured in a special subframe as 2 or 4, and after the additional UpPTS is configured in the special subframe, a number of symbols of a downlink pilot slot (DwPTS) in the special subframe is equal to a number of symbols of a DwPTS in a special subframe configuration of a UE of Rel-12 or before Rel-12; and 
sending, by the UE of Rel-13 or after Rel-13, the SRS on the symbols of the additional UpPTS to the base station according to a predefined criterion, wherein the predefined criterion comprises a corresponding relationship among a subframe index, an UpPTS index and a sending subframe index of the SRS; wherein the corresponding relationship among the subframe index, the UpPTS index and the sending subframe index of the SRS satisfies 
in response to a time-domain length of an additional UpPTS being two symbols, the corresponding relationship among the subframe index, the UpPTS index and the sending subframe index of the SRS comprises at least one of the following:
 in response to the subframe index being 1 and the time-domain symbol being a first time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 2; 
in response to the subframe index being 1 and the time-domain symbol being a second time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 3;
 in response to the subframe index being 6 and the time-domain symbol being the first time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 7; or
 in response to the subframe index being 6 and the time-domain symbol being the second time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 8. 

Allowable Subject Matter
3.        Claims 1, 17 are allowed.
4.         The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 17, Prior art fails to teach “in response to a time-domain length of an additional UpPTS being two symbols, the corresponding relationship among the subframe index, the UpPTS index and the sending subframe index of the SRS comprises at least one of the following: in response to the subframe index being 1 and the time-domain symbol being a first time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 2; in response to the subframe index being 1 and the time-domain symbol being a second time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 3; in response to the subframe index being 6 and the time-domain symbol being the first time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 7; or 
in response to the subframe index being 6 and the time-domain symbol being the second time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 8.” in addition to other limitations. 
The closest prior art Yoo discloses in fig 17” when the subframe index is 1, the Ksrs of the Ist symbol of UpPTS is 0; when the subframe index is 1, the Ksrs of the 2st symbol of UpPTS is 1;when the subframe index is 6, the Ksrs of the Ist symbol of UpPTS is 5; when the subframe index is 6, the Ksrs of the 2st symbol of UpPTS is 6”, however it doesn’t teach in response to a time-domain length of an additional UpPTS being two symbols, the corresponding relationship among the subframe index, the UpPTS index and the sending subframe index of the SRS comprises at least one of the following: in response to the subframe index being 1 and the time-domain symbol being a first time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 2; in response to the subframe index being 1 and the time-domain symbol being a second time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 3; in response to the subframe index being 6 and the time-domain symbol being the first time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 7; or in response to the subframe index being 6 and the time-domain symbol being the second time-domain symbol occupied by the additional UpPTS, the sending subframe index of the SRS is 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/           Examiner, Art Unit 2416   


/AJIT PATEL/           Primary Examiner, Art Unit 2416